Citation Nr: 1712296	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  14-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In June 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand:  To obtain an additional medical opinion and additional treatment records.

The Veteran asserts that he has experienced back pain since an in-service incident in March 2010, during which he fell to the ground while attempting to climb down from an aircraft he was repairing.  The medical evidence of record documents March 2010 emergency department treatment for a scalp contusion and blurred vision, but not back pain.  The Veteran told the emergency care provider that he had struck his head in the attic the previous day.

The earliest medical evidence of record documenting treatment for back pain is dated April 1, 2012.  At that time, the Veteran presented to an emergency room with a two-day history of back pain.  He told the care provider that his back pain had started when he fell from a ladder in the military two years prior and that his symptoms were currently "acting up."  He denied more recent injury or trauma and reported that he had experienced similar symptoms in the past.  In June 2012, the Veteran told a VA clinician that he injured his head and back in an in-service fall and that his back began to tighten up and generate pain shortly thereafter.  He explained that on March 31, 2012, he lost his balance and prevented a fall, and his back pain was worse when he woke up the following day.  During follow-up treatment in September 2012, a VA clinician reported that an MRI study of the Veteran's low back revealed disc herniation and lumbar spondylosis.

The Veteran was afforded a VA examination in connection with the instant claim in June 2014.  At that time, the Veteran reiterated that his back pain began after he fell from an aircraft during service.  He explained that he did not want to admit that the incident had occurred and that he self-treated his back symptoms until April 2012.  The examiner diagnosed the Veteran with intervertebral disc syndrome but opined that the condition was less likely than not incurred in or caused by an in-service injury.  In support of her opinion, she explained that, although the Veteran had described injuring his back when he fell from an aircraft in service, that incident was not of record.  She noted that the Veteran did not present with back pain until April 2012, "when he herniated a disc."  The examiner also pointed out that the Veteran had undergone a VA examination in November 2010 but had not complained of a back condition at that time.

During his June 2016 Board hearing, the Veteran testified that, although other symptoms were his primary concern at the time of his in-service fall, his back also began hurting at that time.  He further explained that, because he was interested in reenlisting, he did not report a back condition for the remainder of his period of service or during the November 2010 VA general medical examination that was conducted in connection with claims he had filed for other conditions.  The Veteran also testified that he had received assistance in filing those claims from another individual, who had merely reviewed the Veteran's service treatment records and listed all of the conditions for which he had received in-service treatment.

The Veteran is competent to report back pain that began in service and has continued since.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the Board finds the Veteran's testimony and statements regarding his in-service fall and subsequent back pain credible.  However, the 2014 VA examiner relied solely on the absence of medical evidence of a back condition prior to April 2012 when explaining her conclusion that the Veteran's current lumbar spine condition was not related to service.  Thus, an additional opinion that considers and addresses the Veteran's competent and credible statements regarding the onset of his back symptoms must be obtained on remand.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the Veteran testified during his Board hearing that he was being treated by a private chiropractor though VA's Choice Program.  His VA medical records confirm this chiropractic treatment but note that the records associated with the appointments are available for review in "VistA Imaging."  As the Board does not have access to the "VistA Imaging" viewing tool, and as those records are not otherwise associated with the claims file, they must be obtained on remand.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file.  In addition, associate with the claims file copies of any relevant records viewable in VistA Imaging, to include all records associated with the chiropractic treatment the Veteran is receiving through the Choice Program.  All efforts to obtain such records must be fully documented and VA facilities must provide negative responses if no records are found.

2.  After the development requested in item 1 has been completed to the extent possible, send the claims file to an orthopedist or orthopedic surgeon for review.  If an examination is deemed necessary to answer the question posed, one should be scheduled.  In the event an examination is needed and an orthopedist or orthopedic surgeon is not available in the Veteran's location, send the claims file to an orthopedist or orthopedic surgeon after the examination has been conducted by an appropriate clinician.

The entire claims file should be made available to and be reviewed by the orthopedist or orthopedic surgeon in conjunction with this request.  Following review of the claims file, he or she should respond to the following:

Assuming, for the purposes of providing this opinion, that the Veteran has had low back pain since March 2010, is it at least as likely as not (a 50 percent probability or greater) that his current lumbar spine condition had its onset in service or is related to any in-service disease, event, or injury, to include his March 2010 fall from an aircraft?  Please explain why or why not, specifically discussing the Veteran's description, when seeking private emergency treatment in April 2012, of a two-year history of back pain that had started "acting up" two days prior; and his September 2012 report to a VA clinician that he had experienced back pain since service that worsened in March 2012, after he lost his balance and prevented a fall.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for any opinions expressed must be included in the report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the orthopedist or orthopedic surgeon is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  After completing the requested actions and any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

